Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Greene County) to review a determination of respon*633dent Superintendent of Coxsackie Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
At the conclusion of a tier II disciplinary hearing, petitioner was found guilty of fighting with another inmate. After he commenced this CPLR article 78 proceeding challenging the determination, it was administratively reversed and all references thereto were expunged from petitioner’s institutional record. Insofar as petitioner has received all the relief to which he is entitled, the petition is dismissed as moot (see Matter of Hyde v Selsky, 16 AD3d 799 [2005]; Matter of Majid v Portuondo, 296 AD2d 697 [2002]).
Cardona, P.J., Mercure, Crew III, Spain and Carpinello, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.